                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------ x
                                                             :
JEWISH EDUCATIONAL MEDIA, INC.,                              :
                                                             :
                                    Plaintiff,               :   Case No. 1:21-cv-00978-MKB-RER
                                                             :
                             v.
                                                             :   NOTICE OF APPEARANCE
MENDEL MINTZ AND SHMULY BUTLER, :
                                                             :
                                    Defendants.              :
                                                             :
------------------------------------------------------------ x

        PLEASE TAKE NOTICE that E. David Smith, Esq., of Smith & Associates, hereby

enters his appearance as counsel on behalf of Defendants Mendel Mintz and Shmuly Butler and

requests that copies of all papers in this action be served upon the undersigned.

        Dated: March 16, 2021               Respectfully submitted,

                                            /s/ E. David Smith________
                                            E. David Smith, Esq.
                                            SMITH & ASSOCIATES
                                            570 Lexington Avenue, 23rd Floor
                                            New York, NY 10022
                                            (212) 661-7010
                                            edsmith@edslaw.net

                                            Attorney for Defendants Mendel Mintz and Shmuly Butler
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of March, 2021, I caused a true and correct copy of

the foregoing Notice of Appearance to be served via the court’s electronic notification system to

the following:


                                    Douglas R. Nemec, Esq.
                                      One Manhattan West
                                     New York, NY 10001
                               douglas.nemec@probonolaw.com
                      Attorney for Plaintiff Jewish Educational Media, Inc

                                                    /s/ E. David Smith
                                                    E. David Smith




                                               2
